Case 1:18-cv-00161-LJV-LGF Document 22-4 Filed 02/12/20 Page 1 of 4




             EXHIBIT B
                   Case 1:18-cv-00161-LJV-LGF Document 22-4 Filed 02/12/20 Page 2 of 4




                                              Lippes                                                                          :_i(; t-"ou~·ta1r1 Pla?21
                                                                                                                              S111tc i 700
                                                                                                                              Buff,,,o. t,Y 14?02


             A 1 -.. .' h \ i ,
                1\,    wl,\'i
                                              Mathias
                                              Wexler Friedman         t tP
                                                                                                                              Plio ne: 71b 853 .5100
                                                                                                                              Fax: 716 853.5199
                                                                                                                              ltppes.com



                                                                                                                            February 10, 2020


            Ricky Franklin
            708 Brambling Way
            Stockbridge. GA 30281

            Re:                 Franklin v. Bison Recm•e,y Group. Inc.
                                Case No.: 18-cv-161 (WDNY)

            Dear Mr. Franklin:

            Our office represents Defendant Bi son Recovery Group. Ine. ("Bison Recovery") in this matter. On
            January 6. 2020 our office served Bison Recovery" s Request for Production and Interrogatories on
            you . At this time. your responses are past due. despite having tiled your motion for summary
            judgment. Please advise when you are available to meet and confer the week of February 10. 2020
            to discuss your responses to Bison Recovery's discovery demands.

            Very truly yours,

            Lippes Mathias Wexler Friedman LLP
                                      ,../'     _,,·   ,    /   //
                                  /            \L-..L-//
                                                           ,/
      ./Tessa R. Scott
/   .,, /
            TRS/jms




                                                                     Tessa R. Scott   I Associate I t scott @lipp es. com

                New York: Albany, Buffalo, New York City • Florida : Ponte Vedra Beach • Ontario: Greater Toronto Area • Washington , D.C.
             Case 1:18-cv-00161-LJV-LGF Document 22-4 Filed 02/12/20 Page 3 of 4



To:                               'Rick Franklin'
Cc:                               Brendan H. Little
Subject:                          RE: Franklin v. Bison Recovery



From: Tessa R. Scott
Sent: Monday, February 10, 2020 5:09 PM
To: 'Rick Franklin' <rrfrank12@hotmail.com>
Cc: Brendan H. Little <blittle@lippes.com>
Subject: RE: Franklin v. Bison Recovery

Dear Mr. Franklin,
Please respond to the outstanding discovery demands by the close of business on February 14, 2020, so we do not have
to seek jud icial int ervention.
-Tessa


From: Rick Franklin <rrfrank12@hotmail.com>
Sent: Monday, February 10, 2020 4:41 PM
To: Tessa R. Scott <tscott@lippes.com>
Cc: Brendan H. Little <blittle@lippes .com>
Subject: Re : Franklin v. Bison Recovery

Good day,

1. I received your limited questions, in the middle of January, after my MSJ was
filed. Everything I have as evidence is part of my motion for summary judgment. Your client
admitted to not having any evidence, as all the evidence was destroyed by your client in
2016. You have my summary judgment motion, if you would like for me to send over the
information that you already have, I will ... but you and I both know that is a waste of time and
resources.

2. Additionally, we were supposed to submit Fed. R. Civ. P. 26(a) by January 31 st , 2020. Those
were not submitted by your office, so I have no idea of what you may have or attempt to create as
part of your evidence.

3. Before you joined the case, I emailed and called Mr Lit~le to no avail. I got no response, a s I
tried to discuss the case per the local rules require ....your firm has even tried to dismiss the case
on frivolous grounds of not being served in a timely manner.

4. With all that being said .. .I can send over what you already have . Let me know how you wish
to proceed?

Regards



 -·-·-·-·------------------------- --·------------ ·--·
                                                             1
                                          Case 1:18-cv-00161-LJV-LGF Document 22-4 Filed 02/12/20 Page 4 of 4

From: Tessa R. Scott <tscott@lippes.com>
Sent: Monday, February 10, 2020 2:11 PM
To: rrfrank12@hotmail.com <rrfrank12@hotmail.com>
Cc: Brendan H. Little <blittle@lippes.com>
Subject: Franklin v. Bison Recovery


Mr. Franklin,
Our office represents Defendant Bison Recovery Group in this matter. On January 6, 2020 our office served Bison
Recovery's Request for Production and Interrogatories on you . At this time, your responses are past due, despite
having filed your motion for summary judgment. Please advise when you are available to meet and confer the week of
February 10, 2020 to discuss your responses to Bison Recovery's discovery demands.
My best,
Tessa Scott


Tessa R. Scott
Assoc iate




                                                Lippes
         • I f r •• , I •
            ,._- I A.,
                               ~
                                                Mathias
                                                Wexler Friedrnan                              It ~



50 Founta in Pl aza, Suite 1700
Buffalo, NY 14202-2216
ph : 716.853.5100 ext. 1321 I d: 716.218.3358                                                                                         I fx: 716 .853.5 199
tscott@lippes.com I www.lippes.com
Linkedln                    I Twitter I                    Facebook
I! 1· 1..!YJ:'tl                   1•)e   ~-        1...   111c:t1r'lin'l         '•il~      c.h111cht ~ ( n               ''(1n("-~t.1 t: ..,, ~-1 H.~ ;1 /: 1.h., r0t...            lf..iJ-~. . ll~1.'. ,lorn y c.11-.rt (\r o 11,' · . . 1•·,1 1 .;,1~ Ii..
I       1,·i\'   0   {" ',,,        ,·lie-     1,    ()f    ,1r1   1   0 1!   !   ',   ,('       (    t0   l--c       C(   1   't>~      l n.i.: l ' {,~~ L'       · ?~ ll~•lt-'t !"c..'l,C!!V    ·1t(,) { thP ~- l '11 ~lh.·       :•1     tr 1·1~ ·1,. )~ d ....
                                                                                                                                                                                                                                              J


u1~-.;~_ ·1 ,hd.\li' l,i•                              itJutlon 01 r~'l·.'O~                   .}C1h:P ( 11·          th;       iii-.   ~ ~.g . . 11v :~11;( J f    (,l•·,.   lt.lt   1! '1"-' i-1 '"';1d u 1·(·cq,; ,1l\,:-,':) 1 ,1r1~·,I) p1n1.;n,,, (I r· 1 J
m        v h,' ur.i:                .\ ,·c11 If _,-c ! ,.re 11,•· dP i1                          c    1d   d r- ,·,:1 ·                  J,l, -   "1h1tih· 1,.            '    .-:;   11i1 1"d. :, '>· ,\ ]_,         ic me:' ,1 ', fi,1 .1 y,:ur u1 1;,ii

    '    h . . 11. ;·       1l1     d,_ tro :Jn~ ) ll..r l •i 1 1:...                           :.t    .)1 r      I   l_,~· ~~_.1 '11




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to report this email as
spam.




                                                                                                                                                            2
